Citation Nr: 0114814	
Decision Date: 05/29/01    Archive Date: 06/04/01

DOCKET NO.  01-04 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (ROIC) in Philadelphia, Pennsylvania




THE ISSUE

Entitlement to waiver of recovery of pension indebtedness in 
the amount of $20,721.00.  




ATTORNEY FOR THE BOARD

James L. March, Counsel








INTRODUCTION

The veteran served on active duty from May 1966 to April 
1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 decision of the Committee on 
Waivers and Compromises of the ROIC.  



REMAND

In his Substantive Appeal, the veteran indicated that he 
wanted to attend a hearing to offer testimony before a Member 
of the Board at the ROIC.  See 38 U.S.C.A. § 7107 (West 1991 
& Supp. 200); 38 C.F.R. §§ 20.704, 20.1304(a) (2000).  

Accordingly, in order to afford the veteran due process in 
this matter, this case must be REMANDED to the RO for the 
following action:

The ROIC should take appropriate steps in 
order to schedule the veteran for another 
personal hearing before a Member of the 
Board at the local office.  All indicated 
development should be undertaken in this 
regard.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

By this REMAND, the Board intimates no opinion, either legal 
or factual, as to any final determination warranted in this 
case.  

No action is required of the veteran until he is notified by 
the ROIC.  The purpose of this REMAND is to afford the 
veteran due process of law.  

This claim must be afforded expeditious treatment by the 
ROIC.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  




